



Exhibit 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between
Neeraj Gunsagar (“Employee”) and TrueCar, Inc. (“Company”) (collectively,
“Parties” or individually, a “Party”).


RECITALS


WHEREAS, Employee was employed by the Company;


WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company dated as of
January 31, 2012 (the “Confidentiality Agreement”);


WHEREAS, Employee signed an Employment Agreement with the Company entered into
as of June 29, 2015 (the “Employment Agreement”);


WHEREAS, the Company and Employee have entered into Stock Option Agreements
granted as of the dates indicated in Exhibit A hereto, pursuant to which
Employee was granted the option to purchase shares of the Company’s common stock
(each such grant, an “Option” and together, the “Options”) and have entered into
Restricted Stock Unit Award Agreements granted as of the dates indicated in
Exhibit A hereto, granting Employee the right to receive an award of restricted
stock units or performance units (each such award, an “RSU Award” and together,
the “RSU Awards”), each subject to the terms and conditions of the Company’s
2005 Stock Plan (the “2005 Plan”) or the Company’s 2014 Equity Incentive Plan
(the “2014 Plan” and, together with the 2005 Plan, the “Plans” and each, a
“Plan”), and the terms and conditions of the Stock Option Agreement, the
Restricted Stock Unit Award Agreement or the Performance Unit Award Agreement,
as applicable, related to the award (collectively with the Plan, “Stock
Agreements”);


WHEREAS, Employee’s employment with the Company terminated June 20, 2019 (the
“Termination Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows :


COVENANTS


1.    Consideration. In consideration of Employee’s execution of this Agreement
and Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under Section 6 below, the Company agrees
as follows:


a.    Severance Payment. The Company will pay to Employee a lump sum equivalent
to twelve (12) months of Employee’s base salary in the amount of Four Hundred
Thousand Dollars ($400,000.00), less applicable withholding (the “Severance”).
The Severance shall be paid to Employee within sixty (60) days following the
Effective Date.


b.    COBRA Continuation.


i.    Subject to Section 1.b.ii below, the Company will either, at the Company’s
election, reimburse Employee for the payments Employee makes, or pay directly to
the insurance provider the premiums, for medical, vision and dental coverage for
Employee and Employee’s eligible dependents under Title X of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended or comparable state law
(“COBRA”) during the twelve (12) month period following the Termination Date or
until Employee has secured other employment that provides group health insurance
coverage, whichever occurs first provided Employee timely elects COBRA coverage,
remains eligible for COBRA continuation coverage and, with respect to
reimbursements, pays for COBRA coverage.


ii.    Notwithstanding the foregoing, if the Company determines in its sole
discretion that it cannot, without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
provide any COBRA reimbursements or direct payments of COBRA premiums under this
Agreement (either, the “COBRA Benefits”) that





--------------------------------------------------------------------------------





otherwise would be due to Employee under this Section, the Company will not
provide, and Employee will not be entitled to, COBRA Benefits, but the Company
will, in lieu of any such COBRA Benefits to which Employee is entitled under
this Section, provide to Employee a taxable monthly payment (“Healthcare Premium
Payment”) in an amount equal to the monthly COBRA premium that Employee would be
required to pay to continue his group health coverage at coverage levels in
effect immediately prior to Employee’s termination (which amount will be based
on the premium for the first month of COBRA coverage), which payments will be
made regardless of whether Employee elects COBRA continuation coverage. At the
same time each monthly Healthcare Premium Payment (if any is due) is paid to
Employee, the Company also will provide Employee with a gross-up amount,
determined by the Company, necessary to pay federal and state income and
employment taxes incurred by Employee with respect to such Healthcare Premium
Payment (with such gross-up to be calculated by the Company based on the
withholding rates the Company has in effect for Employee at the time the
Healthcare Premium Payment is paid to Employee). Any Healthcare Premium Payments
and any related gross-up payments will cease to be provided when, and under the
same terms and conditions, COBRA Benefits would have ceased under this Section.
For the avoidance of doubt, the taxable payments in lieu of COBRA Benefits may
be used for any purpose, including, but not limited to, continuation coverage
under COBRA, and will be subject to all applicable withholdings. Notwithstanding
anything to the contrary under this Agreement, if at any time the Company
determines in its sole discretion that it cannot provide the payments
contemplated by this Section without violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), Employee
will not receive such payment or any further COBRA Benefits.


c.    Acceleration of Equity Awards. On the Termination Date, but subject to the
effectiveness of this Agreement as provided herein, Employee’s vesting in each
of the Options and each of the RSU Awards other than the performance unit RSU
Award granted on March 15, 2019 covering 11,864 shares of Company common stock
(the “PSU Award”) shall accelerate as to the number of shares subject to the
applicable Option or RSU Award that otherwise would have vested within the
twelve (12) month period immediately following the Termination Date had Employee
remained employed by the Company through such period (and assuming for this
purposes that no Change in Control (as such term is defined in the applicable
Plan and as defined in the Employment Agreement) occurred during such period)
(the “Severance Acceleration”).


d.    Attorneys Fees. Within fourteen (14) days of the Effective Date, Company
shall directly pay to Employee’s lawyer, [***], an amount up to but not to
exceed Twenty-Five Thousand Dollars ($25,000) which amount shall represent the
number of hours worked on behalf of Employee; provided that [***] promptly
provide a summary of total hours worked on behalf of Employee following the
execution of this Agreement.


e.    Acknowledgement. Employee acknowledges that without this Agreement, he is
otherwise not entitled to the consideration listed in this Section 1. Employee
acknowledges that the consideration listed in Section l.a. through l.c.
represents full and complete satisfaction of any severance obligations of the
Company to Employee under the Employment Agreement.


2.    Equity. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock that Employee is entitled to purchase from
the Company, pursuant to the exercise of the outstanding Options, or that
Employee has vested in pursuant to the RSU Awards, Employee will be considered
to have vested only up to the Termination Date, including, if applicable, in
accordance with the Severance Acceleration, and no more, except that the PSU
Award will remain eligible to vest to the extent provided under, and in
accordance with, the terms of the applicable Stock Agreements under which it was
granted (which terms, for the avoidance of doubt, include the execution and
effectiveness of this Agreement). Employee acknowledges that as of the
Termination Date and after the application of the Severance Acceleration,
Employee will have vested in the number of shares subject to the Options and the
RSU Awards as listed on Exhibit A hereto and no more, provided that, as noted
above, the PSU Award will remain eligible to vest to the extent provided under,
and in accordance with, the terms of the applicable Stock Agreements under which
it was granted. Employee acknowledges that, as noted in Exhibit A, if the
Severance Acceleration does not become effective (due to this Agreement not
timely becoming effective and irrevocable), the number of shares subject to the
Options that will have vested as of the actual Termination Date and the number
of shares subject to the RSU Awards that will have vested as of the actual
Termination Date may differ from the numbers shown on Exhibit A. Except as
provided herein, the exercise of Employee’s vested Options, the shares purchased
thereunder and Employee’s RSU Awards shall continue to be governed by the terms
and conditions of the applicable Stock Agreements.


3.    Benefits. Employee’s health insurance benefits shall cease on the last day
of the month of his Termination Date, subject to Employee’s right to continue
his health insurance under COBRA. Employee’s participation in all benefits and
incidents of employment, including, but not limited to, vesting in equity awards
(other than pursuant to any applicable Severance Acceleration), the accrual of
bonuses, vacation, and paid time off, ceased as of the Termination Date.


4.    Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, premiums, leaves,
vacation/





--------------------------------------------------------------------------------





paid time off, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, restricted stock units and other equity awards, vesting, and any and
all other benefits and compensation due to Employee.


5.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, “Releasees”).
Employee, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the date Employee signs this Agreement, including,
without limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship,
including claims under the Employment Agreement or other agreement with the
Company;


b.    any and all claims relating to, or arising from, Employee ‘s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence ; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 197 4; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act
of2002; the Immigration Reform and Control Act; the National Labor Relations
Act; the California Family Rights Act; the California Labor Code; the California
Workers’ Compensation Act; the California Fair Employment and Housing Act; the
Unruh Civil Rights Act; the California Equal Pay Law; the California Unfair
Business Practices Act; and the California Worker Adjustment and Retraining
Notification Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released.


Notwithstanding any other provision of this Agreement, this release does not
extend to (i) any obligations incurred under this Agreement; (ii) health,
disability or life insurance benefits payable in accordance with the Company’s
employee benefit plans; (iii) any rights with respect to director and officer
indemnification pursuant to the Articles of Incorporation and/or bylaws of the
Company and all written agreements for indemnification, exculpation of liability
or advancement of expenses, in effect as of the Effective Date between the
Company and any of its current or former directors and officers, as well as any
indemnification or contribution rights afforded to Employee under applicable
state or federal law, including without limitation all such claims arising out
of Milbeck v. TrueCar et al. (C.D. Cal.) and Drulias v. Guthrie et al. (C.D.
Cal.), and any subsequently-filed cases alleging similar claims in any state or
federal court; or (iv) claims that cannot be released as a matter of law,
including any Protected Activity





--------------------------------------------------------------------------------





(as defined below). Employee represents that he has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this Section.


6.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA’’), and that this waiver and release is knowing
and voluntary. Employee agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the twenty-one (21)-day period identified above, Employee
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Employee acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the twenty-one (21)-day period.


7.    California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HA VE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect, except as provided in Section 5.


8.    No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees with respect to the claims herein released.


9.    Confidentiality. Subject to Section 28 governing Protected Activity,
Employee agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Employee may disclose Separation
Information only to his immediate family members, the Court in any proceedings
to enforce the terms of this Agreement, Employee’s attorney(s), and Employee’s
accountant and any professional tax advisor to the extent that they need to know
the Separation Information in order to provide advice on tax treatment or to
prepare tax returns, and must prevent disclosure of any Separation Information
to all other third parties. Employee agrees that he will not publicize, directly
or indirectly, any Separation Information.


10.    Trade Secrets and Confidential Information/Company Property. Subject to
Section 28 governing Protected Activity, Employee reaffirms and agrees to
observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and nonsolicitation of
Company employees. No later than the Termination Date, Employee will return all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with his employment with the Company, or
otherwise belonging to the Company (with the exception of a copy of the Employee
Handbook and personnel documents specifically relating to Employee).


11. No Cooperation. Subject to Section 28 governing Protected Activity, Employee
agrees that he will not knowingly encourage, advise, or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or other court order to do so or upon written
request from an administrative agency or the legislature or as related directly
to the ADEA waiver in this Agreement. Employee agrees both to immediately notify
the Company upon receipt of any such subpoena or court order or written request
from an administrative agency or the legislature, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order
or written request from an administrative agency or the legislature. If
approached by anyone





--------------------------------------------------------------------------------





for counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Employee shall state no more than that he cannot provide counsel or
assistance.


12.    Cooperation with the Company. Employee agrees that Employee will assist
and cooperate with the Company in connection with the defense or prosecution of
any claim that may be made against or by the Company or any Releasees, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company, including meeting with the Company’s counsel, any
proceeding before any arbitral, administrative,judicial, legislative, or other
body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by Employee, pertinent knowledge possessed by Employee, or any
act or omission by Employee. Employee further agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this paragraph.


13.    Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.


14.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.


15.    No Admission of Liability. Employee understands and acknowledges that
with respect to all claims released herein, this Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims by
Employee unless such claims were explicitly not released by the release in this
Agreement. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.


16.    Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.


17.    Costs. Except as provided in Section l.d. above, the Parties shall each
bear their own costs, attorneys’ fees, and other fees incurred in connection
with the preparation of this Agreement.


18.    Taxes; Section 409A; Limitations on Payments.


a.    Taxes; Section 409A. Employee agrees and understands that he is
responsible for payment, if any, of personal local, personal state, and/or
personal federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon, and all
amounts payable hereunder are subject to applicable tax withholdings. It is
intended that none of the payments or benefits under this Agreement will
constitute deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), any final regulations and guidance under that
statute, and any applicable state law equivalent, as each may be amended or
promulgated from time to time (together, “Section 409 A”), but rather such
payments and benefits will be exempt from, or if not exempt from will comply
with, Section 409A so that none of the payments to be provided under this
Agreement will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous te1ms will be interpreted in such manner. Each
payment, installment and benefit payable under this Agreement or otherwise is
intended to constitute a separate payment under Treasury Regulation Section
l.409A-2(b)(2). Notwithstanding the foregoing, if and to the extent necessary to
avoid subjecting Employee to an additional tax under Section 409A, any payments
or benefits deemed to be separation-related deferred compensation (within the
meaning of Section 409A), whether under this Agreement or any other arrangement,
payable to Employee will be delayed until the date that is six (6) months and
one (1) day following Employee’s separation from service (within the meaning of
Section 409A), except that in the event of Employee’s death, any such delayed
payments will be paid as soon as practicable after the date of Employee’s death,
and in each case all subsequent payments and benefits will be payable in
accordance with the payment schedule applicable to such payment or benefit. In
no event will the Company reimburse or indemnify Employee for any taxes or costs
that may be imposed on Employee as a result of Section 409A. In no event will
Employee have discretion to determine the taxable year of payment of any
separation -related payments.







--------------------------------------------------------------------------------





b.    Limitation on Payments. In the event that any payment or benefits provided
for in this Agreement or otherwise payable to Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 18.b, would be subject to the excise tax imposed by Section 4999 of the
Code, then such payments or benefits will be either:


i.    delivered in full, or


ii. delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance or change in control-related or other payments or benefits,
notwithstanding that all or some portion of such payments or benefits may be
taxable under Section 4999 of the Code. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (i) reduction of
cash payments, which will occur in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced; (ii)
reduction of acceleration of vesting of equity awards, which will occur in the
reverse order of the date of grant for such stock awards (i.e., the vesting of
the most recently granted stock awards will be reduced first); and (iii)
reduction of other benefits paid or provided to the Employee, which will occur
in reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced. If more than one equity award was made to the
Employee on the same date of grant, all such awards will have their acceleration
of vesting reduced pro rata. In no event will Employee have any discretion with
respect to the ordering of payment reductions.


Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 18.b will be made in writing by a nationally
recognized firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon Employee
and the Company for all purposes. For purposes of making the calculations
required by this Section 18.b, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 18.b.


19.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through his to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


20.    No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


21.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


22.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or affect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


23.    Entire Agreement. Except as provided in Section 5, this Agreement
represents the entire agreement and understanding between the Company and
Employee concerning the subject matter of this Agreement and Employee’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Employee’s relationship with the Company, including, but not limited to, the
Employment Agreement, with the exception of the Confidentiality Agreement (other
than as specified in Section 28) and the Stock Agreements.







--------------------------------------------------------------------------------





24.    No Oral Modification. This Agreement may only be amended m a writing
signed by Employee and an authorized officer of the Company.


25.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice/conflict of law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the applicable
state or federal courts in Los Angeles County, California.


26.    Effective Date. Employee understands that this Agreement shall be null
and void if not executed by him within twenty-one (21) days from the date this
Agreement is presented. Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date
(“Effective Date”).


27.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


28.    Protected Activity Not Prohibited. Employee understands that nothing in
this Agreement shall in any way limit or prohibit Employee from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, and the National Labor Relations Board
(“Government Agencies”). Employee understands that in connection with such
Protected Activity, Employee is permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Employee agrees
to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company confidential information under
the Confidentiality Agreement to any parties other than the Government Agencies.
Employee further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications, and that
any such disclosure without the Company’s written consent shall constitute a
material breach of this Agreement. Any language in the Confidentiality Agreement
regarding Employee’s right to engage in Protected Activity that conflicts with,
or is contrary to, this paragraph is superseded by this Agreement. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Employee is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


29.    Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


(a)     he has read this Agreement;


(b)    he has been represented in the preparation, negohat10n, and execution of
this Agreement by legal
counsel of his own choice or has elected not to retain legal counsel;


(c)     he understands the terms and consequences of this Agreement and of the
releases it contains; and


(d)     he is fully aware of the legal and binding effect of this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


AGREED AND ACCEPTED :


Neeraj Gunsagar, an individual




Dated:     8/17    , 2019                        /s/ Neeraj Gunsagar        
Neeraj Gunsagar





--------------------------------------------------------------------------------









TRUECAR, INC.




Dated:     8/19    , 2019                        By /s/ Jeffrey J. Swart        
Jeffrey J. Swart
EVP & General Counsel





--------------------------------------------------------------------------------







EXHIBIT A


EMPLOYEE’S OPTIONS AND RSUs AS OF TERMINATION DATE, INCLUDING SEVERANCE
ACCELERATION*


EMPLOYEE’S OPTIONS


Date of Grant
Plan Under Which Option Was Granted
Number of Shares Granted under Option
Number of Shares Vested as of Termination Date
02/14/2012
2005 Stock Plan
16,666


16,666


02/14/2012
2005 Stock Plan
10,000


10,000


08/31/2012
2005 Stock Plan
7,083


7,083


08/31/2012
2005 Stock Plan
2,916


2,916


02/22/2013
2005 Stock Plan
9,666


9,666


02/22/2013
2005 Stock Plan
1,933


1,933


05/02/2013
2005 Stock Plan
2,447


2,447


05/02/2013
2005 Stock Plan
349


349


06/06/2013
2005 Stock Plan
42,286


42,286


06/06/2013
2005 Stock Plan
4,917


4,917


11/21/2013
2005 Stock Plan
44,968


44,968


11/21/2013
2005 Stock Plan
71,698


71,698


02/28/2014
2005 Stock Plan
25


25


02/28/2014
2005 Stock Plan
584


584


05/15/2014
2005 Stock Plan
11,468


10,150


05/15/2014
2005 Stock Plan
76,873


68,032


10/06/2014
2014 Equity Incentive Plan
15,000


15,000


10/06/2014
2014 Equity Incentive Plan
135,000


135,000


04/23/2015
2014 Equity Incentive Plan
75,000


75,000


08/11/2016
2014 Equity Incentive Plan
500,000


489,583


06/10/2017
2014 Equity Incentive Plan
56,736


42,552


06/10/2017
2014 Equity Incentive Plan
123,000


73,800


08/16/2017
2014 Equity Incentive Plan
12,500


7,500


05/12/2018
2014 Equity Incentive Plan
78,337


42,432


03/15/2019
2014 Equity Incentive Plan
54,432


17,010


 
 
 
 
 
Total:
 
1,191,597





EMPLOYEE’S RSUs







--------------------------------------------------------------------------------





Date of Grant
Plan Under Which RSU Was Granted
Number of Shares Granted
Number of Shares Vested as of Termination Date
05/21/2014
2014 Equity Incentive Plan
13,264


11,739


10/06/2014
2014 Equity Incentive Plan
7,000


7,000


10/06/2014
2014 Equity Incentive Plan
63,000


63,000


03/12/2015
2014 Equity Incentive Plan
2,741


2,741


04/23/2015
2014 Equity Incentive Plan
25,000


25,000


10/01/2015
2014 Equity Incentive Plan
153,034


153,034


01/27/2016
2014 Equity Incentive Plan
71,416


71,416


07/01/2016
2014 Equity Incentive Plan
125,000


125,000


06/10/2017
2014 Equity Incentive Plan
34,440


25,830


07/28/2017
2014 Equity Incentive Plan
2,556


2,556


05/12/2018
2014 Equity Incentive Plan
24,545


12,272


11/27/2018
2014 Equity Incentive Plan
5,722


5,722


**03/15/2019
2014 Equity Incentive Plan
11,864


0
03/15/2019
2014 Equity Incentive Plan
26,127


8,164


03/15/2019
2014 Equity Incentive Plan
3,826


3,826


 
 
 
 
 
Total:
 
517,300





* This assumes the Severance Acceleration applies. If the Severance Acceleration
does not become effective, the number of shares subject to the Options and RSU
Awards that will have vested as of the Termination Date may differ from the
numbers shown in this table. Similarly, if options are exercised on or prior to
such date, the shares outstanding as of such date may differ from the numbers
shown in this table.


**This PSU Award will remain eligible to vest to the extent provided under, and
in accordance with, the terms of the applicable Stock Agreements under which it
was granted.



